Citation Nr: 1132208	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-12 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for erosive esophagitis.

2.  Entitlement to an initial rating in excess of 10 percent prior to August 12, 2008, and in excess of 30 percent since August 12, 2008, for chronic gastritis, hiatal hernia, and gastroesophageal reflux disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to June 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was scheduled for a videoconference Board hearing in August 2009.  However, in correspondence received on the date of the hearing, the Veteran stated that he wished to withdraw his request for a hearing.  

In a November 2008 rating decision, the RO increased the rating for chronic gastritis, hiatal hernia, and gastroesophageal reflux disease (GERD) to 30 percent effective August 12, 2008.  As such, the Board has characterized the issue as stated on the title page.  As this increase does not represent the maximum rating available, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).


FINDINGS OF FACT

1.  Since the April 3, 2003, date of service connection, the Veteran's erosive esophagitis has been manifested by dysphagia but has not more nearly approximated a moderate stricture of the esophagus.

2.  On August 11, 2009, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal involving the claim for a higher initial rating for chronic gastritis, hiatal hernia, and GERD be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for erosive esophagitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code 7203 (2010).

2.  The criteria for withdrawal of an appeal by the Veteran with respect to the claim of entitlement to an initial rating in excess of 10 percent prior to August 12, 2008, and in excess of 30 percent since August 12, 2008, for chronic gastritis, hiatal hernia, and GERD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

The Veteran's erosive esophagitis claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, 12 Vet. App. at 126, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id.

The Veteran's erosive esophagitis has been assigned a noncompensable rating under Diagnostic Code 7299-7203, 38 C.F.R. § 4.114 (2010), and is thus evaluated by analogy under Diagnostic Code 7203 for strictures of the esophagus.  See 38 C.F.R. §§ 4.20 , 4.27 (2010).  

Under Diagnostic Code 7203, a 30 percent rating is assigned for a moderate stricture; a 50 percent rating is assigned for a severe stricture, permitting liquids only; and an 80 percent rating is assigned when the condition permits the passage of liquids only, with marked impairment of general health.

After a careful review of the record, the Board finds that an initial compensable rating is not warranted for the Veteran's erosive esophagitis.  

Private treatment notes from March 2003 to October 2003 reflect complaints of heartburn and a diagnosis of gastritis.

A July 2004 esophagogastroduodenoscopy (EGD) report reflects findings of hiatal hernia and erosive distal esophagitis.  

An April 2007 VA examination report reflects complaints of reflux, dysphagia, and odynophagia to both solids and acidic liquids, with intermittent postprandial nausea and regurgitation.  The Veteran was taking Prevacid.  The examiner stated that the Veteran's esophageal condition is due to gastric hyperacidity and hiatal hernia.

A December 2007 VA examination report reflects complaints of constant dysphagia with consuming solids and intermittent dysphagia with liquids.  The Veteran was taking Nexium and denied any dilation, hospitalization, or surgeries for this condition.  An upper GI (gastrointestinal) series revealed GERD but no hiatal hernias, esophageal strictures, or masses.  The examiner provided a diagnosis of GERD with no current evidence of hiatal hernia or strictures of the esophagus per upper GI series.  

A September 2008 private treatment note reflects a history of GERD, bloating, and flatulence.  The Veteran reported taking Nexium and Prevacid intermittently.  He stated that he has induced vomiting due to food sticking in his throat.  The physician provided a diagnosis of uncontrolled GERD with associated dysphagia; rule out erosive esophagitis, Schatzki ring, and less likely esophageal stricture or neoplasm.  The Veteran was scheduled for an EGD.

A subsequent September 2008 EGD report reflects findings of acute esophagitis and gastritis.  The plan was to continue with Nexium, Zantac, and an anti-reflux diet.

A November 2008 VA examination report reflects a history of uncontrolled GERD with dysphagia.  The Veteran complained of burning esophageal pain that is worse with food, dysphagia for both solids and liquids, mild regurgitation of undigested food, and reflux.  He reported taking Nexium and Zantac, which mildly improved his symptoms.  The examiner noted that the electronic VA medical records contained the report of a September 2008 EGD, which showed acute esophagitis with gastritis, without specific mention of hiatal hernia.  The examiner provided a diagnosis of GERD with dysphagia and evidence of acute esophagitis and gastritis on recent EGD.

Initially, the Board acknowledges that the Veteran's claims file was not made available to the April or December 2007 VA examiner.  However, a review of the claims file is only required where necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions.  See VAOPGCPREC 20-95; 61 Fed. Reg. 10 ,064 (1996).  In this case, the Board finds that resort to the claims file was not necessary because the Veteran provided an accurate account of his medical history, thus ensuring a fully informed examination.  In this regard, the Veteran's account as related to the examiner essentially reflected the evidence of record at that time.  Resort to the claims file was also not necessary for the examiner to provide findings as to the current symptoms of the Veteran's erosive esophagitis.

The above evidence shows that the Veteran has a history of GERD with dysphagia and was found to have erosive esophagitis in July 2004.  The record fails to show that he has an actual stricture of the esophagitis.  In this regard, a December 2007 upper GI series revealed no esophageal strictures.  In September 2008, a physician scheduled the Veteran for an EGD to rule out erosive esophagitis, Schatzki ring, and esophageal stricture or neoplasm.  The subsequent EGD report only reflects findings of acute esophagitis and gastritis.  Thus, an esophageal stricture was not seen on EGD and was therefore ruled out.  There is no medical evidence otherwise indicating that he has an esophageal stricture.

Given the above, the Board finds that, since the April 3, 2003, date of service connection, the Veteran's erosive esophagitis has been manifested by dysphagia but has not more nearly approximated a moderate stricture of the esophagitis.  Thus, a compensable rating is not warranted under Diagnostic Code 7203.

The Board points out that the Veteran is also service-connected for chronic gastritis, hiatal hernia, and GERD, currently evaluated as 30 percent under Diagnostic Code 7346, which contemplates dysphagia, pyrosis, and regurgitation.  Thus, the Board observes that the overlapping symptoms of his erosive esophagitis are already being compensated under the evaluation of his chronic gastritis, hiatal hernia, and GERD.  See 38 C.F.R. § 4.14 (2010).

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation here.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  

Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected erosive esophagitis, to wit a moderate stricture of the esophagus, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

In sum, there is no support for a higher rating here.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Withdrawn Claim

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2010).  Withdrawal may be made by the veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.

In August 11, 2009, correspondence, the Veteran requested withdrawal of the appeal with respect to the claim for a higher initial rating for chronic gastritis, hiatal hernia, and GERD.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim, and it must be dismissed.


ORDER

An initial compensable rating for erosive esophagitis is denied.

The appeal with respect to the claim of entitlement to an initial rating in excess of 10 percent prior to August 12, 2008, and in excess of 30 percent since August 12, 2008, for chronic gastritis, hiatal hernia, and GERD is dismissed.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


